DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:
	In claim 16, lines 2 – 3, the limitation “between the second member the large-diameter part” should be “between the second member and the large-diameter part”.  	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 – 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by patent number US 9,897,148 B2 to Hong.

Regarding claims 9 – 17 and 20, Hong discloses a steering apparatus comprising: 
	[Claim 9] a first member (the right end of worm 152) coupled to a steering shaft (worm shaft 254), wherein fixing grooves (recesses 301a) are formed in at least a portion of an outer surface of the first member in an axial direction (Fig. 3); 
	a second member (worm shaft bush 310) having fixing protrusions (damping members 311a) corresponding to the fixing grooves of the first member, wherein first support grooves (spaces between damping members 313 and rolling members 315) are formed in one side of the second member and spaced apart from one another (Fig. 5); 
	a third member (inner member 321) comprising second support grooves (between the lobes of inner member 321) at positions corresponding to the first support grooves; 
	a ball member (rolling members 315) inserted in the first support grooves (spaces between damping members 313 and rolling members 315) of the second member (worm shaft bush 310) and the second support grooves (between the lobes of inner member 321) of the third member; and 
	a rotation-preventing member (elastic member 323) having a ring shape, the rotation-preventing member fixed to a housing (outer housing 325) of the steering shaft (worm shaft 254), wherein an inner surface of the rotation-preventing member comprises engaging grooves and the rotation-preventing member is coupled to outer surfaces of the second and third members (Fig. 5; Col. 6, Lns. 45 – 51);
	[Claim 10] wherein the second member (worm shaft bush 310) has a ring shape, and the fixing protrusions (damping members 311a) are formed in an inner surface of the second member;
	[Claim 11] wherein the first support grooves (spaces between damping members 313 and rolling members 315) have a conical shape that is circularly in line contact with the ball member (Fig. 5);
	[Claim 12] wherein the second support grooves (between the lobes of inner member 321) of the third member (inner member 321) are opened outwardly toward the rotation-preventing member (elastic member 323; Fig. 5);
	[Claim 13] wherein the second support grooves (between the lobes of inner member 321) comprise inclined sides so that widths of the second support grooves gradually increases outwardly (Fig. 5);
	[Claim 14] wherein the first member (the right end of worm 152) includes an extension part (the left end of worm 152) extending in an axial direction from a center part of one side of the fixing groove (recesses 301a; Fig. 3);
	[Claim 15] wherein the first member (the right end of worm 152) comprises a large-diameter part (worm shaft bearing 257) formed at an other side of the fixing groove (recesses 301a; Fig. 3), the large-diameter part having a larger diameter than a part of the first member in which the fixing groove is formed;
	[Claim 16] further comprising an elastic member (damping members 313) applying elastic force in the axial direction and provided between the second member (worm shaft bush 310) and the large-diameter part (worm shaft bearing 257) of the first member;
	[Claim 17] wherein the extension part (the left end of worm 152) of the first member (the right end of worm 152) comprises a coupling part (the threads of worm 152) including a screw part formed at an inner surface of the coupling part (Fig. 3); and
	[Claim 20] wherein the first support grooves (spaces between damping members 313 and rolling members 315) and the second support grooves (between the lobes of inner member 321) are spaced apart from one another in a circumferential direction (Col. 6, Lns. 45 – 41).

Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 18 and 19, Hong discloses the steering apparatus of claim 17 but does not teach:
	[Claim 18] wherein: 
	the third member includes a through hole formed in the third member, and the steering apparatus further comprises a fastening member coupled to the coupling part of the first member via the through hole, and it would not be obvious to modify Hong to achieve the claimed invention without destroying the steering apparatus.  Claim 19 depends from claim 18, and therefore, it also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611                   
/KEVIN HURLEY/           Primary Examiner, Art Unit 3611